Citation Nr: 1709633	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A subsequent January 2007 RO decision confirmed and continued the denial of service connection.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 Travel Board hearing and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in August 2011 and August 2013.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's panic disorder is caused by his service.  


CONCLUSION OF LAW

The criteria for service connection for panic disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, given the favorable decision rendered by the Board herein, no further discussion of VA's duties to notify and assist is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran was previously granted service connection for PTSD within an August 2012 RO decision.  He has continued his appeal regarding service connection for an acquired psychiatric disorder, other than PTSD.  

Notably, upon VA examination in February 2012, the VA examiner diagnosed panic disorder without agoraphobia, which he opined was caused by the Veteran's PTSD and should be considered an additional (additive) challenge.  Similarly, upon VA examination in May 2014, the VA examiner also diagnosed panic disorder, with symptoms of panic attacks, and narcissistic personality disorder, with symptoms of passive/aggressive tendencies, grandiosity, and difficulty in getting along with bosses.  The examiner concluded that the Veteran's personality disorder symptoms were not caused by or a result of military-related stressors; however, she opined that the Veteran's panic disorder was directly related to his PTSD and at least as likely as not (50/50 probability) caused by or a result of military-related stressors.  
There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Given the probative findings by both the February 2012 and May 2014 VA examiners, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disorder other than PTSD, to include a panic disorder is warranted.  The Board, however, notes that service connection for the various personality disorders is not warranted under 38 C.F.R. § 3.303(c).  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for panic disorder is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


